EXHIBIT 10.4

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 24, 2019, by and among Black Ridge Oil & Gas, Inc., a Nevada
corporation (“Company”), and Ken DeCubellis ("DeCubellis"). Company and
DeCubellis may be referred to individually herein as a “Party” and collectively
as the “Parties”.

 

WITNESSETH:

 

WHEREAS, DeCubellis currently serves as the Chief Executive Officer of the
Company;

 

WHEREAS, Company desires to outline the compensation terms for DeCubellis on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, the terms and provisions set
forth herein and the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.                  Compensation to DeCubellis. The Company shall pay DeCubellis
in monthly increments an amount equal to the base salary at $300,000 per year
from the date hereof through at least August 9, 2021. Such payment will be made,
at the Company's election as of the beginning of each month, via (A) cash, (B)
the transfer of a number of shares of common stock of Allied Esports
Entertainment, Inc. (AESE) equal to the payment to be made based on the weighted
average of the previous ten (10) day closing trade pricing or (C) a combination
of cash and stock. All payments elected to be paid via stock will be paid by
transfer from the Company to DeCubellis of the specified number of shares of
common stock of Allied Esports Entertainment, Inc. (AESE) as determined
according to this Section. All payments will be made after any applicable
Federal, state, or local income or employment tax withholding. AESE shares
transferred to DeCubellis may be lower or higher in fair market value at the
time of the transfer, which may affect the withholding amount required at the
time of payment. DeCubellis shall be entitled to such payments to continue
through August 9, 2021 in the event that he is terminated by the Company without
Cause. DeCubellis shall not be entitled to any payment under this provision
after the date of termination if he voluntarily terminates his employment with
Company prior to August 9, 2021 or retires, resigns or dies or if the Company
terminates DeCubellis for Cause. As used herein, "Cause" means termination of
DeCubellis' employment for (i) any conviction of the DeCubellis, or plea of
guilty or no contest by DeCubellis, to a felony, or (ii) any act or acts of
dishonesty by DeCubellis intended to result in personal enrichment to DeCubellis
at the expense of the Company; or (iii) failure to follow the lawful
instructions of the Board of Directors of the Company.



 

2.                  Existing Agreements. This Agreement supersedes the Change of
Control Agreement dated April 5, 2013 with respect to payment to DeCubellis. In
addition, at all times, DeCubellis shall continue to be bound by the terms of
the Employee Agreement regarding Proprietary Information, Confidentiality,
Loyalty and Noninterference entered into between the Company and DeCubellis.

 

 

 



 1 



 

 

3.                  Release. In consideration of the payment described in
Section 1, in the event of the termination of DeCubellis' employment with the
Company without Cause, DeCubellis agrees to sign a Separation and Release
Agreement in the form determined by the Board waiving all claims that DeCubellis
may have against the Company. In the event that DeCubellis does not sign the
Release Agreement or revokes his acceptance of the Release Agreement, DeCubellis
will not receive the payments described in this Agreement.

 

4.                  Assignment. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned or delegated (whether by
operation of law or otherwise) without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld; provided, that the
foregoing shall in no way restrict the performance of a Service by a subsidiary
or a third-party as otherwise allowed hereunder.

 

5.                  Miscellaneous.

 

5.1              Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter herein and
supersedes any and all prior or contemporaneous understandings, negotiations or
agreements between the Parties and shall be binding upon and inure to the
benefit of the Parties hereto and their respective legal representatives and
permitted successors and assigns.

 

5.2              Amendments and Waiver. Any amendment, supplement, variation,
alteration or modification to the Agreement must be made in writing and duly
executed by an authorized representative or agent of each of the Parties.

 

5.3              Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.4              Counterparts. This Agreement may be executed by one or more of
the Parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

5.5              Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE. THE Parties
hereby irrevocably submit to the exclusive jurisdiction of the STATE AND FEDERAL
COURTS OF THE STATE OF MINNESOTA, and each Party hereby irrevocably agrees that
all claims in respect of such dispute, controversy or claim may be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable Laws, any objection which they may now or
hereafter have to the laying of venue of any such dispute, controversy or claim
brought in any such court or any defense of inconvenient forum for the
maintenance of such dispute, controversy or claim. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law.

 

 

 



 2 



 

 

5.6              WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY RELATED AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

5.7              Further Assurances. The Parties agree to take such actions and
execute and deliver such other documents or agreements as may be necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

5.8              Titles and Subtitles. The article and section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

5.9              Construction. The Parties hereto have jointly participated in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any Party hereto because of the authorship of any
provision of this Agreement.

 

5.10          Survival. All covenants, agreements, representations and
warranties made in this Agreement shall survive the execution and delivery of
this Agreement.

 

 

 

 

 

 



 3 



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.

 

 



  BLACK RIDGE OIL & GAS, INC.       By:
                                                                           Name:
                                                                     
Designation:                                                                    
   
                                                                                
      Ken DeCubellis

 

 

 

 

 

 

 

 

 



 4 



 